Territory of Michigan COUNTY OF WAYNE.
SUPREME COURT SS. OF THE TERM OF SEPTEMBER, ONE THOUSAND EIGHT HUNDRED & TWENTY TWO.
Anthony Beelin Sc Henry C. Bosler,Merchants in Company, trading under the Firm of Bosler & Co. Plaintiffs in this case, complain of Thomas Rowland, Defendant in this case, in custody &c of a plea of the case &c.— For that whereas Isaac A Rowland, on the twenty fifth day of June, in the year *698of our Lord one thousand Eight hundred & Sixteen at Detroit in the County of Wayne & Territory of Michigan & within the Jurisdiction of this Court, made a certain Note in writing, commonly called a promissory note, bearing date the day & year last aforesaid & then & there delivered the Said note to the Said Defendant. By which said note, the Said Isaac A Rowland, promised to pay to the Said Defendant by the name of Thomas Rowland or order two years after the date of the said Note, Four Hundred Dollars without defalcation, for value received.— And the said Defendant, to whom or to whose order the payment of the said sum of Money in the said note specified, was to be made as aforesaid, afterwards & before the payment of the said sum of Money mentioned in the said Note, or any part thereof; & also before the time limited & appointed by the said Note for the payment thereof, to wit, on the same day & year, & at the place aforesaid, Endorsed the said note in writing, & by that Endorsement ordered & appointed the contents of the said Note to be paid to the said Plaintiffs or order & then & there delivered the said note so Endorsed to the said Plaintiffs. — And the said Plaintiffs in fact say that, afterwards, when the said Note became due & payable, according to the tenor & Effect thereof, to wit, on the twenty sixth day of June in the year of our Lord one thousand Eight hundred & Eighteen, at the place aforesaid, the said Note, with the Said Endorsement so thereon made as aforesaid, was presented, & shown to the Said Isaac A Rowland for payment thereof; who then & there had Notice of the Said Endorsement, & who then & there was requested to pay the said sum of money in the said note specified, according to the tenor & Effect of the said note, & of the said Endorsement so thereon made as aforesaid; But the said Isaac A Rowland then & there refused & neglected to pay the said sum of Money in the said note specified or any part thereof, to the said Plaintiffs, of which the said Plaintiffs afterwards, to wit, on the same day & year last aforesaid, gave notice to the Defendant. By reason whereof, & by force of the Statute in such case made & provided, the said Defendant became liable to pay to the said Plaintiffs, the said sum of money in the said note specified, & being so liable, the Said Defendant, in consideration thereof, afterwards, to wit, on the same day & year & at the place aforesaid, undertook, & then & there faithfully promised the said Plaintiffs to pay to the said Plaintiffs the said sum of money in the said note specified when the Defendant should be thereunto afterwards requested. — And whereas the said Isaac A Rowland, afterwards, to wit, on the same twenty fifth day of June one thousand Eight hundred & Sixteen, at Detroit aforesaid, in the County & within the Jurisdiction aforesaid made his certain other note in writing commonly called a Promissory Note, subscribed by the said Isaac A Rowland, bearing date the day & year last mentioned & then & there delivered said last mentioned note to the Defendant, & thereby, two years after date, promised to *699pay the Defendant by the name of Thomas Rowland or order, Four Hundred Dollars, without defalcation for value received. — And the said Defendant, to whom or to whose order, the payment of the said sum of money in the said last mentioned note specified was to be made as aforesaid, after-wards, & before the payment of the said of the said sum of money mentioned in the said note, or any part thereof, & also before the time limited for the payment thereof, to wit, on the same day & year aforesaid, & at the place aforesaid, Endorsed the said note in writing, & by that Endorsement, ordered & appointed the contents of said note to be paid to the Plaintiffs or order, for value of them received & then & there delivered the Plaintiffs said note so Endorsed, & the said Plaintiffs in fact say, that afterwards, when said note became due & payable to wit, on the Twenty fifth day of June one thousand eight hundred & Eighteen, at Detroit & throughout the Territory of Michigan, they made & caused to be made diligent search & Enquiry after the said Isaac A Rowland in order & for the purpose of presenting Said note & with the Endorsement thereon made, to him the said Isaac A Rowland, for payment. But the said Isaac A Rowland, upon such search and Enquiry, was not found at Detroit or within the Territory of Michigan. But at the time Said note became due & payable & for a long time before and Ever since said day, the said Isaac A Rowland, hath lived & resided abroad & out of the Territory of Michigan, in some country & place to the Plffs wholly unknown as the Plaintiffs aver. By reason of which said absence of Said Isaac as aforesaid, the Plaintiffs became unable to present said note to the said Isaac for payment, nor hath the said Isaac at any time paid the money or any part thereof to the Plaintiffs, of all which facts, the Defendant afterwards, to wit, on the day & year last aforesaid, at Detroit aforesaid, had notice, & thereupon as indorser of said note, & by force of the Statute in such case made & provided, became liable to pay the money therein mentioned to the Plaintiffs, & being so liable, the Defendant, in consideration thereof, afterwards, to wit, on the day & year last mentioned, at Detroit aforesaid, undertook & then & there faithfully promised to the said Plaintiffs, to pay to the said Plaintiffs, the said sum of money in said note mentioned, when the said Defendant should be thereunto afterwards required by the Plaintiffs. And whereas also, the said Defendant, afterwards, to wit, on the twenty seventh day of June, in the year of our Lord one thousand Eight hundred & Eighteen, at the place aforesaid, was indebted to the said Plaintiffs in the sum of One thousand Dollars, lawful money of the United States of America, for so much money before that time lent & advanced by the Said Plaintiffs, to the said Defendant & at the special instance & request of the said Defendant. And for other money by the said Plaintiffs, before that time, paid, laid out & Expended for the said Defendant & at the like request of the said Defendant. And for other money by the said *700Defendant before that time had & received to & for the use of the Said Plaintiffs. And being so indebted, the said Defendant in consideration thereof, promised the said Plaintiffs well & truly to pay unto the said Plaintiffs, the said sum of money in this count mentioned, when the said Defendant should be thereunto afterwards requested. Nevertheless, the said Defendant, (altho’ often requested &c) hath not yet paid the said several sums of money above mentioned, or any or Either of them, or any part thereof, to the said Plaintiffs, but to pay the same or any part thereof, to the said Plaintiffs, the said Defendant hath hitherto wholly refused & still doth refuse to the damage of the said Plaintiffs of one thousand dollars, & therefore the said Plaintiffs bring suit &c. Sibley & Whitney Atts
Supreme Court — to wit: Anthony Beelin & Henry C Bosler put in their place Sibley & Whitney their Attys against Thomas Rowland DeP to prosecute in an action on the case &c.
[.Attached to the foregoingj
And the Said Thomas Rowland comes & defends the wrong & injury when &c & for Plea says he never promised the Plaintiffs as they in their declaration against him have alledged & thereof he puts himself on the Country for trial By Hunt & Larned
his Attorneys
And the PIP likewise — Sibley & Whty The DeP demands a bill of particulars of PIP claim — Hunt & Larned Attys